El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La acusación, base de esta causa, en lo pertinente, dice:
“Que en 10 de agosto (11:00 P. Mj.) de 1930 y en el Casino Aibo-niteño, calle San José de Aibonito, P. R. del Distrito Judicial Municipal de Cayey, P. R., que forma parte del Distrito Judicial de Gua-yama, P. R., el acusado Ramón Torres, allí y entonces en el Casino Aiboniteño en Aibonito, 1'. E., donde se celebraba un baile de socie-dad (que es una reunión lícita), de manera voluntaria, ilegal, mali-ciosamente con intención criminal de causar daño corporal en la persona de José Cot, le acometió y agredió con los puños, produciéndole-una fuerte contusión en el labio superior, lado izquierdo.”
Celebrado el juicio aute la Corte de Distrito de Guayama, el acusado fué declarado culpable del delito de acometimiento y agresión grave que se le imputara y condenado a pagar una multa de cincuenta dólares.
Apeló y en su alegato señala la comisión de cuatro errores.
Por el primero sostiene que la corte erró al dejar de aplicar el artículo 29 del Código de Enjuiciamiento Criminal *850en su inciso 5. Ese precepto dice: “5. El juez de paz re-mitirá el sumario dentro del quinto día al tribunal de dis-trito, el cual dentro de los diez días de su recibo señalará día para la celebración del juicio, citando al fiscal y al acu-sado”; y el acusado sostiene que Rabiándose radicado la causa en la corte de distrito el 22 de diciembre de 1930 y ha-biéndose hecho el primer señalamiento para el 24 de marzo de 1931, se infringió la ley abiertamente.
El fiscal contesta que en los autos no hay base para dis-cutir siquiera el error que plantea el apelante, y tiene razón a nuestro juicio.
De los autos resulta que lo que alegó el apelaute fué “que el primer señalamiento que se hizo fué para el 24 de marzo de 1931.” Y ello no excluye que la corte cumpliera estrictamente con la regla fijada en el artículo 29 del Código de Enjuiciamiento Criminal, ya que dentro de los diez días del recibo de los autos pudo señalar la vista para el 24 de marzo, o sea, para un día que no rebasaba el límite del término de ciento veinte días fijado en el artículo 448 del Código de Enjuiciamiento Criminal.
La pretensión del apelante de que debido a la obscuridad del récord se tenga su moción como una de archivo y sobre-seimiento por violación del artículo 448 del Código de Enjui-ciamiento Criminal, ya que de los autos resulta que el juicio no se celebró hasta el 29 de marzo de 1931, es insostenible. Si bien el juicio se celebró en verdad en esa última fecha, consta que fué señalado para el 24 de marzo sin que aparezca la causa de la suspensión, y la corrección de los procedi-mientos se presume.
 .El segundo error es el de que la denuncia no imputa la comisión de un delito de acometimiento y agresión grave, sino simple.
Dice la sección 6 de la Ley para determinar y castigar el acometimiento ... de 10 de marzo, 1904, No. 2:
*851“Sección 6. — Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos:
“y_* * * * * * *
“2. — Cuando se cometiere en nn tribunal de justicia o en cual-quier otro sitio religioso o en algún lugar donde se hallaren reunidas varias personas con fines lícitos. ’ ’
Basta la mera, comparación de la ley con la denuncia para concluir que no tiene razón el apelante. Un baile de so-ciedad en un casino, dada la significación que en Puerto Bico tienen los casinos y los bailes de sociedad, es a todas luces una reunión lícita.
La cuestión vuelve a suscitarse por el tercer señalamiento de error al tacerse énfasis en que la prueba demostró que en el baile se tomaban bebidas embriagantes. Hay prueba al efecto de que en un determinado cuarto de la casa se to-maba, pero ello no destruye el fiecbo de que el acometimiento y agresión se realizara en un “lugar donde se bailaren reuni-das varias personas con fines lícitos ’ ’, ya que la prueba tam-bién demuestra que el acto délictivo se realizó en el salón de baile donde se bailaban reunidas con el propósito de danzar señoras, señoritas y caballeros no sólo de Aibonito si que también de Coamo y Ponce, “más de doscientas personas entre damas y caballeros”, según la declaración del testigo Francisco Gil.
El cuarto y último error se refiere a la falto de prueba. La fiemos examinado y opinamos que es bastante. El perjudicado narra el fiecbo así: Después de decir que tenía comprometida una pieza con una señorita de Ponce, continúa: “Estando ya para dar comienzo a la pieza me dirigí fiacia el salón para buscar la señorita, localizarla, y al penetrar dentro del salón, ya dentro del salón, fui agredido por el señor Bamón Borres, sin mediar palabras ningunas me dió en el pómulo izquierdo.” T su■ declaración está corroborada por las de varios testigos.

Bebe confirmarse a sentencia recurrida.